DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6-10, 12-18, and 20 are pending, of which claims 1, 8, and 15 are independent.

Acknowledgement of References Cited By Applicant
As required by MPEP 609 (c), the Applicants’ submission of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. 
As required by MPEP 609 (c)(2), a copy of each PTOL-1449, initialed and dated by the Examiner, is attached to the instant office action. Applicant is respectfully reminded of the requirements of MPEP 609 (b)(1) and 37 CFR 1.97 listing the requirements for an Information Disclosure Statement.

Response to Arguments
The objections and rejections of the office action mailed 12/7/2021, have been overcome by the applicant's amendments and persuasive arguments.

Allowable Subject Matter
Claims 1-4, 6-10, 12-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Giunta (US 2020/0309741) discloses creating pressure pulses and sensing the pressure pulses to measure a pressure profile (0052, 0060, 0080), and error correcting models (0092, 0096). 
Silva (“Vibration analysis for fouling detection using hammer impact test and finite element simulation," FMTC 2008 Measurement and Technology Conference) discloses using impact acoustic hammers to generate pressure pulses (Fig. 1, page 1).
Li-leger (US 2016/0237759) discloses using a hammer with attached collar to cause the impacts (0051).
Vidal ("Acoustic relectometry for blockage detection in pipeline," Offshore Technology Conference) discloses an acoustic pulse generator which is passed through an amplifier to drive a loud speaker at one end of the pipeline which is used to transmit the signal into the fluid into the pipe. A microphone was mounted a distance away from the acoustic emitter. Vidal's method measures the reflective acoustic wave propagation to measure the amount of blockage within the pipe (Vidal, page 2) The waves propagate at the local speed of sound and the difference in the arrival time between the transmitted waves and reflected waves is used to calculate the distance from the microphone to the blockage. The errors with the experiments due to the uncertainty in the sound of the speed measurements of the pulse can cause an uncertainty of the location of the blockage. (Vidal, page 6).
These references taken either together or in combination with the prior art of record fail to disclose instructions, including:
Claims 1, 8 and 15: generating a forward model of cross-sectional variation of the fluidic channel based on a baseline simulation; determining based on the forward model an amount of the cross-sectional variation versus distance from one or more sensors; …displaying an estimate of cross-sectional variation of the fluidic channel based on the forward model where the estimate of cross-sectional variation is provided as a function of amount of estimated cross-sectional variation of the fluidic channel versus distance in the fluidic channel from the one or more sensors” in combination with the remaining elements and features of the claimed invention. As the dependent claims depend from an allowable base claim; they are at least allowable for the same reasons as noted supra.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN W CRABB/Primary Examiner, Art Unit 2148